Title: To George Washington from John Cottringer, 7 February 1781
From: Cottringer, John
To: Washington, George


                        
                            
                                7 February 1781
                            
                        
                        
                            
                                 
                                1781
                                 
                                To John Cottringer, Dr.
                                 
                                
                                 
                                
                                 
                                
                                 
                                
                            
                            
                                
                                February 7th
                                
                                To making a regimental Suit of Cloaths
                                
                                
                                
                                4.
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                2 yards Superfine buff cloth
                                
                                at £ 5
                                
                                10.
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                2 1/2 yard blue do
                                
                                at £ 4.10
                                
                                9.
                                
                                11.
                                
                                3
                            
                            
                                
                                
                                
                                4 yards Ratinett
                                
                                at 15/
                                
                                3.
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                4 yards Linnen
                                
                                at 8/6
                                
                                1.
                                
                                14
                                
                                
                            
                            
                                
                                
                                
                                3 1/2 dozen best gilt Buttons
                                
                                at 15/
                                
                                2.
                                
                                12.
                                
                                6
                            
                            
                                
                                
                                
                                2 1/2 dozen small do
                                
                                at 7/6
                                
                                .
                                
                                18.
                                
                                9
                            
                            
                                
                                
                                
                                Silk Twist & other Trimmings
                                
                                
                                
                                
                                     2. 
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                33.
                                
                                16.
                                
                                6
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                To making Marseilles Quilting Waistcoats
                                
                                
                                
                                 1.
                                
                                10.
                                
                                
                            
                            
                                
                                
                                
                                3 yards Quilting
                                
                                at 46/
                                
                                6.
                                
                                18.
                                
                                
                            
                            
                                
                                
                                
                                1 1/2 yards Linnen
                                
                                at 8/6
                                
                                .
                                
                                12.
                                
                                9
                            
                            
                                
                                
                                
                                Thread and Button Molds
                                
                                
                                
                                
                                     1. 
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                10.
                                
                                0.
                                
                                9
                            
                            
                                
                                
                                
                                
                                
                                
                                £
                                43.
                                
                                17.
                                
                                3
                            
                            
                                
                                
                                
                                State Money
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                1 yard Linnen for packing
                                
                                
                                
                                
                                
                                
                                     7. 
                                
                                
                                
                                     6
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                £
                                44.
                                
                                4.
                                
                                9
                            
                        

                        Received the above Forty four pounds four shillings and nine pence in full, by the hands of Charles Pettit,
                            February 24, 1781.
                        £ 44.4.9.
                        
                            John Cottringer 
                        
                    